           Case 1:19-cr-00144-AKH Document 186 Filed 03/02/21 Page 1 of 2

Christine H. Chung PLLC



March 2, 2021

VIA ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007

                           Re:      United States v. Victor Mones Coro
                                    S4 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

We write on behalf of Victor Mones Coro to respectfully request that Mr. Mones’ sentencing,
currently scheduled to take place next Monday, March 8, 2021, at 10:30 a.m., be adjourned to a
date during the following week, beginning March 15, 2021, if there is a date and time convenient
to the Court, and to inquire of the Court of the possibility of conducting an in-person sentencing
proceeding.

Mr. Mones filed his sentencing memorandum on February 20, 2021, after the filing of the PSR
five days previous to that date, on February 16, 2021.1 The reason for requesting an adjournment
is that the defense just received the government’s sentencing submission this morning. 2 A brief
adjournment will ensure us sufficient time to prepare the defense reply, including with adequate
opportunity to consult with Mr. Mones, who is incarcerated at the MCC. Mr. Mones has also
sought subpoenaed material relevant to his sentencing and will learn later this week if there will
be timely production.3

It is also apparent that the sentencing will be hard fought and for that reason, among others, we
plan to confer further with Mr. Mones about the mode of the sentencing hearing. To aid in that
decision-making, and with full desire that any attendee of the proceeding feel safe, we respectfully
inquire of the Court whether the Court would be amenable to conducting an in-person sentencing
proceeding. We do not envision a usual in-person sentencing but instead one with your Honor
presiding (and other members of Chambers present), with Mr. Mones and two of his counsel pre-
sent, government counsel present, and with Mr. Mones’ family and others on a video connection
(or audio if video is unavailable for that purpose).




1
  The PSR has since been revised twice, on February 18, 2021, and February 23, 2021.
2
  We asked the government on February 20, 2021, to inform us of when it planned to file its brief but had not received
a response.
3
  The government is aware of this subpoena.
          Case 1:19-cr-00144-AKH Document 186 Filed 03/02/21 Page 2 of 2

The Honorable Alvin K. Hellerstein                                                              March 2, 2021


We would very much appreciate being able to discuss this matter with Mr. Mones knowing what
the Court considers to be the possibilities. Mr. Mones had COVID-19 in March/April 2020 and
recovered, and any attendees from the defense side would be willing to undergo testing before
attending an in-person hearing. If your Honor does not wish to conduct any in-person proceeding
now but has a future date in mind for resuming in-court proceedings, we also would appreciate
being able to take that timing into account.4

We are available to discuss the mode of the sentencing on a telephone call should the Court wish
to do so.


Respectfully submitted,




Christine H. Chung                                          Samidh Guha
CHRISTINE H. CHUNG PLLC                                     George M. Barchini
14 Murray Street, #236                                      PERRY GUHA LLP
New York, NY 10007                                          35 East 62nd Street
Telephone: 917-685-0423                                     New York, NY 10065
christine@thechunglawoffice.com                             Telephone: 917-674-5383
                                                            sguha@perryguha.com
                                                            gbarchini@perryguha.com

cc: All counsel (via ECF)




4
 We are aware of the Court’s COVID-19-related orders and announcements but from information such as the Court’s
weekly proceedings calendars, it seems that the timetable of returning to conducting in-person proceedings is also
varying by judge.


                                                        2
